DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive.  The Applicant argues that the prior art does not teach the amended claim feature of “wherein the case is shorted to the positive battery terminal”.   The examiner respectfully disagrees as Balczewski et al in Paragraph [0052] teaches a medical device in which a battery terminal is electrically coupled to the case of the IMD. 	However, to advance prosecution the examiner also notes that Kroll (US Publication 2005/0197673) discloses the case is coupled to the positive terminal of the battery (e.g. Paragraph [0047]) which would be obvious to try as a battery consists of a finite number of terminals that could be connected to the case which would enable the device to form a complete circuit.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski et al (US Publication 2018/0103908) in view of Erickson (US Publication 2006/0259098) and Kroll (US Publication 2005/0197673).
Referring to Claims 1, 2, 10, 11 and 16, Balczewski et al teaches a medical device/method comprising: a case, wherein at least a portion of the case functions as a first electrode (e.g. Paragraphs [0009] and [0062] discloses a case and an electrode (second) electrically coupled to the case and Figure 2A, Element 200); a second electrode disposed in a header coupled to the case (e.g. Figure 2A, header 202 with electrode 208); a core assembly comprising operational circuitry enclosed within a core assembly housing, wherein the case comprises the core assembly housing (e.g. Figure 2A, Element 204 and Figure 2B, circuitry assembly 216 with operational circuitry, Paragraph [0063]); a battery assembly comprising a battery enclosed within a battery housing, the battery including a positive battery terminal wherein the case further comprises the battery housing  and wherein the case is shorted to a battery terminal (e.g. Figure 2A, Element 206 and Paragraphs [0006] and [0062]; and Paragraph [0052] teaches a medical device in which a battery terminal is electrically coupled to the case of the IMD).  However, Balczewski et al does not disclose wherein the operational circuitry comprises a voltage regulator, the voltage regulator is disposed between the battery and the case that is configured to drive a regulated voltage onto the case; and the battery terminal being shorted to the case is a positive battery terminal. 	Erickson teaches that it is known to use a medical device having operational circuitry comprising a voltage regulator between the power supply/battery, wherein the battery voltage 
Referring to Claims 3, 12 and 17, Balczewski et al in view of Erickson and Kroll teaches the claimed invention.  However, Balczewski et al does not disclose wherein the voltage regulator is configured to produce the regulated voltage by reducing a power supply voltage provided by the battery.
 	Erickson teaches that it is known to use a medical device wherein the voltage regulator is configured to produce the regulated voltage by reducing a power supply voltage provided by the battery as set forth in Paragraph [0040] (discloses the reference (battery) voltage is higher than the output voltage) to provide continued consistent delivery of therapy by reducing/preventing voltages from falling outside the acceptable range of the regulator, which improves therapy and reduces injury to the patient, and/or protects the electronics from damage.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Balczewski et al, with w a medical device wherein the voltage regulator is configured to produce the regulated voltage by reducing a power supply voltage provided by the battery as taught by Erickson, since such a modification would provide the predictable results of continued consistent delivery of therapy by reducing/preventing voltages from falling outside the acceptable range of the regulator, which improves therapy, and reduces injury to the patient, and/or protects the electronics from damage.
Referring to Claims 5, 13 and 19, Balczewski et al in view of Erickson and Kroll teaches the claimed invention.  However, Balczewski et al does not disclose wherein the voltage regulator is configured to provide a power supply to an input component.
 	Erickson teaches that it is known to use a medical device having operational circuitry comprising a voltage regulator is configured to provide a power supply to the input component as set forth in [0039] to provide continued consistent delivery of therapy by reducing/preventing voltages from falling outside the acceptable range of the regulator, which improves therapy and reduces injury to the patient.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Balczewski et al, with a medical device having operational circuitry comprising a voltage regulator s configured to provide a power supply to the input component as taught by Erickson, since such a modification would provide the predictable results of continued consistent delivery of therapy by reducing/preventing voltages from falling outside the acceptable range of the regulator, which improves therapy, and reduces injury to the patient.
Referring to Claims 7 and 15, Balczewski et al in view of Erickson and Kroll teaches the claimed invention.  However, Balczewski et al does not disclose wherein the operational circuitry is configured to drive the regulated voltage onto the case in response to determining that the medical device is in an active mode.
 	Erickson teaches that it is known to use a medical device having operational circuitry is configured to drive the regulated voltage onto the case in response to determining that the 

Referring to Claim 8, Balczewski et al in view of Erickson and Kroll teaches the medical device of claim 2.  However, Balczewski et al does not disclose wherein the operational circuitry is configured to drive the regulated voltage at a level that is selected based on a battery discharge state.
 	Erickson teaches that it is known to use a medical device having operational circuitry comprising configured to drive the regulated voltage at a level that is selected based on a battery discharge state as set forth in Paragraph [0042] discloses using voltage measurements of the battery to control the output of the regulator 111 to provide continued consistent delivery of therapy by reducing/preventing voltages from falling outside the acceptable range of the regulator, which improves therapy and reduces injury to the patient, and/or protects the electronics from damage.  It would have been obvious before the effective filing date of the 

Referring to Claim 9, Balczewski et al in view of Erickson and Kroll teaches the medical device of claim 1.  However, Balczewski et al does not disclose wherein the regulated voltage is positive.
 	Erickson teaches that it is known to use a medical device having operational circuitry comprising a voltage regulator wherein the regulated voltage is positive as set forth in Paragraph [0045] (disclose an example with output of 2.7 V) to provide continued consistent delivery of power to the electronics which protects them from damage.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Balczewski et al, with wherein the operational circuitry comprising a voltage regulator wherein the regulated voltage is positive as taught by Erickson, since such a modification would provide the predictable results of .
Claims 4, 6, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balczewski et al (US Publication 2018/0103908) in view of Erickson (US Publication 2006/0259098) and Kroll (US Publication 2005/0197673) as applied above, and further in view of Lamont et al (US Publication 2013/0331910).
Referring to Claims 4 and 18, Balczewski et al in view of Erickson and Kroll teaches the claimed invention, except further comprising a charge pump configured to facilitate increasing the regulated voltage to a voltage greater than a power supply voltage provided by the battery.
 	Lamont et al teaches that it is known to use a charge pump as set forth in Figure 5, Element 64 and Paragraph [0021] to provide boosting the voltage of the battery to assist when voltage sags over the life or charge cycle of the battery, thereby providing sufficient voltage tot eh circuitry to properly operate.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Balczewski et al, with a charge pump configured to facilitate increasing the regulated voltage to a voltage greater than a power supply voltage provided by the battery as taught by Lamont et al, since such a modification would provide the predictable results of boosting the voltage of the battery to assist when voltage sags over the life or charge cycle of the battery, thereby providing sufficient voltage to the circuitry to properly operate.
Referring to Claims 6, 14 and 20, Balczewski et al in view of Erickson and Kroll teaches the claimed invention.  However, Balczewski et al does not disclose further comprising an additional voltage regulator configured to provide a power supply to an input component.
 	Lamont et al teaches that it is known to use electrostimulation implant with multiple voltage regulators as set forth in Figure 5, regulators 40-44 and Paragraphs [0032]-[0039] to provide reduction in noise by supplying power through a regulator to reduce the introduction of noise to analog circuitries (e.g. Paragraph [0011]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Balczewski, with further comprising an additional voltage regulator, wherein the additional voltage regulator is configured to provide a power supply to the input component as taught by Lamont et al, since such a modification would provide the predictable results of reduction in noise by supplying power through a regulator to reduce the introduction of noise to analog circuitries.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.